DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on January 25, 2021 has been entered.  No claim amendments have been made.  As such, Claims 1, 5-9, and 12-17 are currently pending in the application, with Claims 8, 9, and 12-17 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Claim 1 recites a “nonwoven composite material having a 3-dimesnional netting structure embedded in a plastic and thermoset matrix” in lines 2-3.  However, the present application does not provide the person having ordinary skill in the art with a sufficient disclosure to effectuate this limitation.  For example, the present application does not disclose how a nonwoven composite material can be provided as having a 3-dimensional netting structure embedded therein.  The factors set forth in In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988) are discussed below.

(A) The breadth of the claims / (B) The nature of the invention
The present claims and invention are directed to a composite board made of a nonwoven composite material.  The nonwoven structure is stated to be comprised of (1) 40%-90% unraveled natural fibers and/or glass fibers, (2) 5%-40% plastic fibers, and (3) 5%-40% of thermoset material.  The claims have been amended to recite that the nonwoven composite has “a 3-dimensional netting structure embedded in a plastic and thermoset matrix.”   The issue raised by such an amendment is how a 3-dimensional netting structure is provided to a nonwoven composite.

(C) The state of the prior art / (D) The level of one of ordinary skill / (E) The level of predictability in the art
A “nonwoven fabric” is defined in the Complete Textile Glossary (2001) as follows:

    PNG
    media_image1.png
    201
    593
    media_image1.png
    Greyscale

As recognized by a person having ordinary skill in the art, the textile fibers of a nonwoven fabric are described as being held together by (1) mechanical interlocking, (2) fiber fusing, such as thermal binding, or (3) being bonded by an adhesive medium.  However, such configurations do not provide a “netting” structure, let alone a “netting” that can be described as being “3-dimensional.”  A nonwoven fabric is different from a netting.  For example, the Complete Textile Glossary defines a “net” as follows:

    PNG
    media_image2.png
    328
    567
    media_image2.png
    Greyscale

A “net” requires an open fabric, which is illustrated by the three figures adjacent to the definitions.  A “netting” contains a different fibrous structure that is not associated with 

(F) The amount of direction provided by the inventor / (G) The existence of working examples
Applicant’s Specification contains no steps, large scale or small scale, which the skilled artisan could follow to arrive at the claimed feature.  There are no procedures or outlines that indicate how a nonwoven fabric is provided with 3-dimensional netting.  Nor are there any examples present.  The Specification vaguely mentions “3-dimensional” netting on page 4, lines 27-31, but does not recite any steps for providing the structural limitation.  In fact, page 4, lines 27-31 states:

    PNG
    media_image3.png
    202
    618
    media_image3.png
    Greyscale

	How would the unraveled fibers provide a mechanically entangled, thermally or adhesively bonded nonwoven fabric with a 3-dimensional netting structure embedded in a plastic and thermoset matrix?  This inquiry is unexplained, but is necessary.  The person having ordinary skill in the art would not expect that the presence of natural fibers in a nonwoven composite board would somehow shift the configuration of fibers into a netting structure.  
The Specification notes that the natural fibers and the plastic fibers “may be blended by any conventional technique suitable for intermixing fibers, such as airlaying, needle punching, carding, wet-laying, spunlacing, or a combination thereof.  For example, needle punching may be used, which is a technique wherein mechanical interlocking or entanglement of the fibers is achieved by means of thousands of barbed felting needles repeatedly passing into and out of the fiber mix.”  Page 8, lines 18-23.  These known fiber mixing and bonding techniques do provide a 2-dimensional sheet material with a nonwoven configuration.  However, the person having ordinary skill in the art would not expect that these nonwoven fabric constructions would possess a 3-dimensional netting structure.  There are no steps that describe how the open-mesh netting configuration is provided in the nonwoven fabric.  Moreover, there are no steps that describe how to render a netting structure into a 3-dimensional shape.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The quantity of experimentation needed to make the claimed invention is high because, as outlined above, there are no working examples that show how the invention is made.  While page 4 of the Specification states that “it is believed that using unraveled fibers as described above results in a nonwoven composite material having a 3-dimensional netting structure embedded in a plastic and thermoharder matrix,” the person having ordinary skill in the art is not provided with the appropriate steps necessary to configure a “nonwoven fabric” to possess a 3-dimensional netting, which is a configuration that would not necessarily arise upon simple insertion of natural fibers into a composite board.  
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “nonwoven composite material having a 3-dimensional netting structure embedded in a plastic and thermoset matrix” in lines 2-3.  The scope of this limitation is unclear.  How does a nonwoven fabric possess a 3-dimensional netting structure?  What does a 3-dimensional net look like?  The structure is not clearly set forth in the Specification, and no Drawing provides the physical configuration of this embodiment.  As noted above in the definitions, a nonwoven fabric is a different type of fabric compared to a net.  As such, Claims 1 and 5-7 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0286059 to Ogawa et al. (“Ogawa”) in view of U.S. Patent Application Publication No. 2006/0172638 to Chabal (“Chabal”).
With regard to Claims 1 and 5, Ogawa discloses a fiber sheet comprising a mixture of rigid vegetable fiber and other fiber.  See, e.g., Abstract, entire document.  The fiber sheet is formed by mixing the fibers, optionally mixing a resin binder, and then needle-punching to form a nonwoven fabric.  Paragraph [0048].  Ogawa teaches that the rigid vegetable fiber comprises unraveled fibers, such as kenaf, hemp, bamboo, or abaca, paragraph [0037], and is mixed with other fiber such that the vegetable fiber is present in an amount of 55% to 95% by weight and the other fiber is present in an amount of 5% to 45% by weight.  Paragraph [0039].  The other fiber can comprise plastic fiber, such as polyester, polyamide, acrylic, urethane, or polyvinylchloride.  Paragraph [0040].  The fiber sheet is then impregnated with a thermosetting resin, paragraphs [0051], [0092], and [0143], wherein the resin is provided in an amount of 5% to 50%.  Paragraph [0120] and Table 3.  The thermosetting resin combined with the other thermoplastic fiber would provide a plastic and thermosetting matrix because Ogawa teaches that the thermoplastic fiber can be provided with a low melting point, paragraphs [0016] and [0017], and act as a binder.  Paragraph [0048].  Ogawa does not disclose that the fiber sheet making up the nonwoven fabric has a 3-dimensional netting structure.  Chabal is also related to textile compositions comprising a nonwoven fabric.  See, e.g., Abstract, entire document.  Chabal teaches that an open netting structure can be provided to the nonwoven fabric to provide reinforcement features, such as strength and stability.  Paragraph [0017].  It would .

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.
Applicant argues that “it is clear from the text of the specification that entanglement in 3-dimensions can be achieved by mixing unraveled, uncut/unshredded/unmilled, long natural fibers in the composite material.”  Remarks filed January 25, 2021, page 6.  However, the enablement rejection is not based upon a recitation regarding entanglement in 3-dimensions.  Rather, the enablement rejection is rooted in Applicant’s Claim 1 limitation that a “nonwoven composite material having a 3-dimesnional netting structure
Applicant argues that the unraveled fibers of the present invention are not mysteriously shifted into a netting structure.  Applicant cites to paragraph [0055] of the specification as providing support for making the composite board of the present invention:
[0055] The natural or glass fibers, and the plastic fibers may be blended by any conventional technique suitable for intermixing fibers, such as airlaying, needle punching, carding, wet-laying, spunlacing, or a combination thereof.  For example, needle punching may be used, which is a technique wherein mechanical interlocking or entanglement of the fibers is achieved by means of  thousands of barbed felting needles repeatedly passing into and out of the fiber mix.

However, none of these techniques describe with any detail how to make a nonwoven composite material having a 3-dimensional netting structure.  The person having ordinary skill in the art would recognize that needle-punching is a processing technique involving nonwoven fabrics wherein fibers are mechanically interlocked via passing needles through the fabric system, as described by Applicant’s specification.  However, there is no disclosure here relating to providing a nonwoven composite material having a 3-dimensional netting structure.
Applicant argues that a person having ordinary skill in the art would know how to provide a nonwoven composite material with 3-dimensional configuration.  Applicant cites 3-D Textiles: The Difference is Depth, Textile World, July 15, 2016, a non-patent literature article, and argues that it states 3-dimensional nonwoven can be manufacture via several different methods depending on needs of the applications.  However, the Office is not taking a position that a 3-dimensional nonwoven fabric is not enabled by the present application.  A 3-dimensional nonwoven fabric is rather common and well known.  However, the Office is taking the position that a nonwoven composite material having a 3-dimensional netting structure
Applicant argues that Ogawa does not disclose a nonwoven composite material having a 3-dimensional netting structure.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the secondary reference Chabal teaches that an open netting structure can be provided to the nonwoven fabric to provide reinforcement features, such as strength and stability.  Paragraph [0017].  
Applicant argues that paragraph [0039] of Ogawa encapsulates relative amounts of fibers, but that, in Claim 1, the amounts claimed are relative to the full material including the thermoset.  However, this is inconsequential.  Applicant’s claim amounts are broad and overlap with the relative amounts of vegetable fiber, thermoplastic fiber, and thermosetting resin disclosed by Ogawa.
Applicant argues that Ogawa is not attempting to design a product with high rigidity in contrast to Applicant’s invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high rigidity or any quantified amount of rigidity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Ogawa teaches away from the amount of thermosetting resin that is claimed.  The Examiner disagrees.  Claim 1 recites between 5% and 40% by weight of thermosetting material.  Ogawa teaches that the thermosetting resin is provided in an amount of 5% to 50%.  Paragraph [0120] and Table 3.  Even if Ogawa uses additional examples that In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  There is no quantitative or structural limitation that relates to the board having usage in heavy duty applications.  As such, Ogawa encapsulates the relative amounts of claimed materials.
Applicant argues that Chabal is related to textile compositions comprising a nonwoven fabric.  Applicant argues that Chabal addresses a problem of achieving better reinforcement for bitumen based coating, which is distinct from composite boards having high impact strength.  The Examiner disagrees.  The fabric structure disclosed by Chabal is used to reinforce a resin layer of material.  As such, its teachings are applicable to Ogawa, which also relates to a fabric structure used to reinforce a resin material, with a reasonable expectation of success and without any undue burden to the person having ordinary skill in the art.
Applicant argues that for a person having ordinary skill in the art, a warp-weft yarn structure is a typical textile structure and a textile is obviously 2-dimensional.  The Examiner disagrees.  Chabal discloses using adhesive to assist the bonding in the warp/weft structure, which would provide some amount of 3-dimensional character.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789